Citation Nr: 0802930	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic arthritis of the left hip.

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left femur.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to May 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Regional Office (RO) that granted service connection for 
post-traumatic arthritis of the left hip and assigned a 10 
percent evaluation for it.  In addition, the RO confirmed and 
continued the evaluations assigned for the veteran's left 
knee injury, and residuals of a fracture of the left femur.

This case was previously before the Board in February 2007, 
at which time it was remanded for additional development of 
the record.  By rating action dated in August 2007, the RO 
granted a separate rating for traumatic arthritis of the left 
knee, and assigned a 10 percent evaluation for it, effective 
November 2001.


FINDINGS OF FACT

1.  The residuals of a left knee injury are manifested by 
tenderness, but instability has not been documented.

2.  More than moderate impairment of the left knee is not 
present.

3.  The veteran has essentially full range of motion of the 
left knee, with pain.

4.  There is slight limitation of motion of the left hip, 
with pain.


5.  The residuals of a fracture of the left femur other than 
limitation of motion, are productive of slight hip 
impairment.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for residuals of a left 
knee injury is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for post-traumatic arthritis of the left hip have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5251, 5252 (2007).

4.  The criteria for a 10 percent evaluation for residuals of 
a fracture of the left femur have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2002 letter, issued prior to the 
rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  A May 
2006 letter advised the veteran of the evidence needed to 
establish a disability rating and effective date, to include 
submitting or advising VA of any evidence that concerns the 
level of disability.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA medical records, and VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).


In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for post-traumatic 
arthritis of the left hip and for traumatic arthritis of the 
left knee, the Board must evaluate the relevant evidence 
since the effective date of the awards; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The following Diagnostic Codes are pertinent to the claims 
for a higher rating for traumatic arthritis of the left knee 
and post-traumatic arthritis of the left hip.

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  Diagnostic Code 
5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

	I.  Residuals of a left knee injury 

A 20 percent evaluation may be assigned for a dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint.  Diagnostic Code 5258.

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  Diagnostic Code 5257.

The evidence supporting the veteran's claim includes his 
statements and some clinical findings.  In this regard, the 
Board notes that when the veteran was seen in a VA outpatient 
treatment clinic in October 2001, there was some pain over 
the medial and patellofemoral compartments.  In addition, the 
November 2002 VA examination demonstrated that there was 
tenderness medially and laterally in the patellofemoral 
joint, as well as 2+ crepitation.  The Board also notes that, 
at the time of the most recent VA examination, conducted in 
May 2007, the veteran had tenderness over the distal pole of 
the patella and over the tibial tuberosity, and he was less 
tender over the medial joint line.  

The evidence against the veteran's claim includes the medical 
findings of record.  The Board observes that the November 
2002 VA examination revealed no instability of the left knee.  
In this regard, it must be emphasized that there was no 
lateral, collateral, medial collateral or cruciate ligament 
laxity.  McMurray's maneuver was negative.  Similarly, during 
the May 2007 VA examination, the veteran denied having 
current give-way symptoms of the left knee.  It was 
specifically indicated that the knee was stable to varus and 
valgus testing, and to Lachman's examination.  In addition, 
McMurray's sign was negative.  

The Board finds that the evidence against the veteran's claim 
is of greater probative value than his statements regarding 
the severity of the residuals of his left knee injury.  In 
this regard, there is no clinical evidence of record 
establishing that the residuals are productive of more than 
moderate impairment.  The Board concludes, accordingly, that 
the preponderance of the evidence is against the claim.

	II.  Traumatic arthritis of the left knee 

A 30 percent rating may be assigned when flexion of the knee 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the 
knee is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  When extension is 
limited to 5 degrees, a noncompensable will be assigned.  
Diagnostic Code 5261.

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  The Board notes that 
the November 2002 VA examination demonstrated crepitation on 
range of motion.  In addition, the examiner commented that 
during flare-ups of pain, he would expect an additional loss 
of motion of 20 degrees in flexion, with a mild alteration in 
gait and in the ability to stand and walk.  A similar comment 
was made following the November 2004 VA examination.  At that 
time, the examiner stated that the additional loss of motion 
would occur with flare-ups, repetitive use, prolonged walking 
and standing, and that it would be due to pain, fatigue and 
weakness of the muscles.  The Board acknowledges that the 
veteran also had anterior knee pain with motion on the May 
2007 VA examination.  Outpatient treatment records also noted 
complaints of knee pain and some limitation of motion.

The evidence against the veteran's claim includes the 
findings on VA examinations.  It is significant to point out 
that the veteran had essentially full range of motion on both 
the November 2002 VA examination, as well as on the May 2007 
VA examination.  The Board acknowledges that he did have 
minimal limitation of motion on the November 2004 VA 
examination.  At that time, the range of motion was from 0-
120 degrees.  It is significant to observe that, to the 
extent any limitation of motion was present during the course 
of the appeal, it was to a noncompensable degree, even 
considering complaints of pain on use and on flare-ups.  The 
10 percent evaluation currently in effect for arthritis of 
the left knee encompasses the pain on motion, and a higher 
rating under DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) is 
not warranted.  The Board concludes that the medical findings 
on examination are of greater probative value than the 
veteran's allegations regarding the severity of his left knee 
arthritis.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent.

	III.  Post-traumatic arthritis of the left hip

A 10 percent evaluation may be assigned for limitation of 
extension of the thigh to 5 degrees.  Diagnostic Code 5251.

A 40 percent evaluation may be assigned when flexion of the 
thigh is limited to 10 degrees.  When flexion is limited to 
20 degrees, a 30 percent evaluation may be assigned.  When 
limited to 30 degrees, a 20 percent evaluation is assignable.  
When flexion is limited to 45 degrees, a 10 percent 
evaluation may be assigned. Diagnostic Code 5252.

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
the thigh warrants a 20 percent rating when motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.


The evidence supporting the veteran's claim includes his 
statements and some of the medical findings.  In this regard, 
the Board points out that the veteran has been examined by 
the VA for his left hip disability on three occasions during 
the course of the appeal.  Following each examination, the 
examiner commented that he would expect additional loss of 
motion during flare-ups of pain.  Outpatient treatment 
records also noted complaints of pain and some limitation of 
motion.

It is significant to observe, however, that while some 
limitation of motion was demonstrated on the VA examinations 
in November 2002 and November 2004, and in outpatient 
treatment records, it was not to degree which would permit an 
evaluation in excess of the 10 percent currently assigned.  
It must also be noted that at the time of the May 2007 VA 
examination, the examiner stated that the veteran had full 
range of motion of the left hip.  Thus, the Board concludes 
that there the medical findings are of grater probative value 
than the veteran's statements regarding the severity of his 
left hip disability.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for arthritis of 
the left hip.

	IV.  Residuals of a fracture of the left femur

As noted above, the veteran is currently in receipt of 
ratings for his left knee injury, left knee arthritis, and 
left hip arthritis.  Symptoms related to those disorders, 
therefore, cannot be considered in evaluating the veteran's 
residuals of fracture of the left femur disability.  
38 C.F.R. § 4.14 (the evaluation of the same manifestation 
under different diagnoses are to be avoided). 

Under Diagnostic Code 5255, an 80 percent evaluation may be 
assigned for fracture of the shaft or anatomical neck of the 
femur, with nonunion, with loose motion (spiral or oblique 
fracture).  A 60 percent evaluation may be assigned with 
nonunion, without loose motion, weightbearing preserved with 
aid of brace or with fracture of the surgical neck of the 
femur, with false joint.  A 30 percent evaluation may be 
assigned for malunion of the femur with marked knee or hip 
disability.  With moderate knee or hip disability, a 20 
percent evaluation may be assigned, and a 10 percent 
evaluation is assignable with slight knee or hip disability.  
Diagnostic Code 5255.

The veteran was hospitalized in a VA facility in April 2002, 
and a left femoral intramedullary rod was removed.  
Tenderness over the medial femoral area was reported on the 
November 2002 VA examination.  It was also noted that there 
was tenderness over the lateral aspect of the left hip.  On 
VA examination in November 2004, it was noted that the 
veteran tended to stand and lie with his left leg externally 
rotated at the hip.  The veteran reported left hip pain at 
the time of the May 2007 VA examination.  He described 
experiencing flare-ups of pain.  The examination revealed 
tenderness over the greater trochanteric area, with some 
decreased sensation and hypersensitivity.  The pertinent 
diagnosis was residuals of a traumatic injury to the left 
femur.  Although X-ray studies of the left hip have not shown 
malunion, the Board concludes that the veteran's multiple 
symptoms fracture of the femur not related to limitation of 
motion, result in mild hip disability, and that, resolving 
doubt in the veteran's favor, a 10 percent evaluation, but no 
higher, is appropriate.  There is no clinical evidence, 
however, of moderate hip disability related to nonunion of 
the femur.  







	(CONTINUED ON NEXT PAGE)





ORDER

An increased rating for residuals of a left knee injury is 
denied.

An initial evaluation in excess of 10 percent for traumatic 
arthritis of the left knee is denied.

An initial evaluation in excess of 10 percent for post-
traumatic arthritis of the left hip is denied.

An evaluation of 10 percent for residuals of a fracture of 
the left femur is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


